60 F.3d 824NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Blanche K. SCOTT, Plaintiff--Appellant,v.Jerry L. HORTON, Kershaw County Sheriff;  Harold Brown;Joel Gainey;  James Truesdale, Jailer,Defendants--Appellees.
No. 94-7266.
United States Court of Appeals, Fourth Circuit.
Submitted June 22, 1995.Decided July 10, 1995.

Blanche K. Scott, appellant Pro Se.  Vinton DeVane Lide, Lide, Montgomery & Potts, P.C., Columbia, SC, for appellees.
D.S.C.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a jury verdict granting her $1000 actual damages, but declining to grant punitive damages, in her 42 U.S.C. Sec. 1983 (1988) complaint wherein she alleged false arrest, false imprisonment, and violation of her federal constitutional rights.  On appeal, Appellant challenges the denial of a punitive damages award.*  We have reviewed the record and find no reversible error.


2
The majority of Appellant's claims relate to her dissatisfaction with her attorney's performance.  However, Appellant has no right to counsel in a civil action;  therefore, these claims are not cognizable on appeal.  Sanchez v. United States Postal Serv., 785 F.2d 1236,1237 (5th Cir.1986).  Further, Appellant's general assertion that the Defendants were allowed to introduce more than two exhibits is without merit.  She fails to allege that she suffered any prejudice as a result of this evidentiary ruling.


3
The district court's denial of punitive damages neither shocked the conscience of this court nor did it amount to a manifest abuse of discretion.  E.g., Smith v. Wade, 461 U.S. 30, 52 (1983);  Ismail v. Cohen, 899 F.2d 183, 186 (2d Cir.1990).  The Defendants' conduct did not call for punishment over and above that actually imposed;  therefore, punitive damages were properly denied.


4
Accordingly, we affirm the judgment imposed pursuant to the jury's verdict.  Scott v. Horton, No. CA-93-1051 (D.S.C. Sept. 23, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The Appellant also contests the attorney's fees awarded.  Because she did not separately appeal the district court's postjudgment order which awarded the fees, her challenge to the amount of fees awarded is not properly before this court